Name: Council Regulation (EEC) No 363/81 of 20 January 1981 on the conclusion of the Agreement between the European Economic Community and the People' s Republic of Bangladesh on trade in jute products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 2 . 81 Official Journal of the European Communities No L 43 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 363/81 of 20 January 1981 on the conclusion of the Agreement between the European Economic Community and the People's Republic of Bangladesh on trade in jute products trade in jute products is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Agreement in jute products between the European Economic Community and the People's Republic of Bangladesh should be approved, Article 2 The President of the Council shall give the notification provided for in Article 11 of the Agreement (1 ). Article 3 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The Agreement between the European Economic Community and the People's Republic of Bangladesh on This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 20 January 1981 . For the Council The President Ch. A. van der KLAAITW (') The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.